DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  Claims 1 and 11, each recites “tube” in line 6 and line 11 respectively. However, it is suggested to amend to –the tube-.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification is devoid to provide any corresponding structure with respect to the claim limitation “heating element”.
In paragraph [0036] of the specification, “ultraviolet light” is described as the corresponding structure with respect to the claim limitation “sterilizing means”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “heating element” recited in claims 5 and 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification (para. [0048, 0064] is devoid to provide any corresponding structure with respect to the claim limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 6 and 7 recite the limitation "the powered water dispenser".  There is insufficient antecedent basis for this limitation in the claim. The Examiner is unsure if the limitation is the same limitation as the “dispenser” recited in claim 1. If they were the same limitation, amend the limitation for the sake of consistency.








	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quick (US 2013/0001243 A1).
As per claim 1, Quick discloses a dispenser (Fig. 5) comprising: 
a shower head housing (elbow 42, Fig. 5); 
a shower head (spigot 22, Fig. 5) housed within the shower head housing (see in Figs. 5-6 how spigot 22 is partially housed within elbow 42; para (0029] - ' ... an elbow 42 to which the spigot 22 is threadably coupled'); 
a tube (tube comprised of conduit 20, valve 30, Fig. 5) having a first end (first end of said tube defined as end coupled to elbow 42, Fig. 5) and a second end (second end of said tube defined as lowermost end of conduit 20, Fig. 5), wherein the first end is operably connected to the shower head (see Figs. 5-6; para (00271); 
a container adapter (cover 14, Fig. 5), wherein tube passes through the container adapter (see Figs. 5-6), wherein the container adapter is adapted to fit within an opening of a container (container 12, Fig. 5; see how the radially inner portion of cover 14 is adapted to fit within the unmarked upper opening of container 12, Figs. 5-6)(Note: intended use); 
a pump housing (see unnumbered housing of pump 18, shown clearly in Fig. 5); and 

As per claim 2, Quick discloses the dispenser of claim 1, and further teaches wherein the pump is operably connected to a rechargeable power source (28, Fig. 1, 5; para [0027], 'the pump 18 is powered by a rechargeable battery 28').
As per claim 11, Quick discloses a method for providing fluid (Fig. 5) comprising: 
inserting a pump housing (see unnumbered housing of pump 18, shown clearly in Fig. 5) within a container (container 12, Fig. 5), where the pump housing is part of a dispenser (water station 10, Fig. 5) comprising: 
a shower head housing (elbow 42, Fig. 5); 
a shower head (spigot 22, Fig. 5) housed within the shower head housing (see in Figs. 5-6 how spigot 22 is partially housed within elbow 42; para [0029] - ' ... an elbow 42 to which the spigot 22 is threadably coupled'); 
a tube (tube comprised of conduit 20, valve 30, Fig. 5) having a first end (first end of said tube defined as end coupled to elbow 42, Fig. 5) and a second end (second end of said tube defined as lowermost end of conduit 20, Fig. 5), wherein the first end is operably connected to the shower head (see Figs. 5-6; para (0027]); 
a container adapter (cover 14, Fig. 5), wherein tube passes through the container adapter (see Figs. 5-6), wherein the container adapter is adapted to fit within an opening of a container (container 12, Fig. 5; see how the radially inner portion of cover 14 is adapted to fit within the unmarked upper opening of container 12, Figs. 5-6); 
the pump housing (see unnumbered housing of pump 18, shown clearly in Fig. 5); and 

placing the container adapter on the container (see Figs. 5-6; para (0026]), 
securing the container adapter to the container (see para [0026]); and 
operating the pump to pump a fluid within the container through the shower head (see para (0027]). 
As per claim 12, Quick discloses the method of claim 11, and further teaches wherein the pump is operably connected to a rechargeable power source {28, Fig. 1, 5; para [0027], 'the pump 18 is powered by a rechargeable battery 28').

Claims 1 and 6-8, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman (US 5,111,538).
	As per claim 1, Chapman discloses a dispenser (shower 10, Figs. 1, 4) comprising: 
a shower head housing (uppermost support portion 44, Figs. 1, 4, 6); 
a shower head (shower head 25, Figs. 1, 4-5, 7-8) housed within the shower head housing (see Fig. 1; col. 6, In. 32-39); 
a tube (tube comprised of water conduit 24 and siphon conduit 34, Figs. 1, 4) having a first end (first end of said tube defined as end coupled to shower head 25, Figs. 1, 4) and a second end (second end of said tube defined as lowermost end of siphon conduit 34, Fig. 4), wherein the first end is operably connected to the shower head (see Figs. 1, 4; col. 5, In. 33-36); 
a container adapter (lid 12, Fig. 4), wherein tube passes through the container adapter (see Fig. 4), wherein the container adapter is adapted to fit within an opening of a container (container 11, Figs. 1, 4; col. 4, In. 38-41 ); 
a pump housing (housing 35, Fig. 4); and 

As per claim 6, Chapman discloses the dispenser of claim 1, further comprising a strap (rope 49, Figs. 1, 3-4; col. 6, In. 53-57), wherein the strap is adapted to secure the powered water dispenser to prevent the container from being toppled (said strap is capable of securing said powered water dispenser to prevent the container 11 from being toppled)(Note: intended use). 
As per claim 7, Chapman discloses the dispenser of claim 1, further comprising a switch (switch 36, Figs. 1, 4) adapted to provide hand­free use of the powered water dispenser (see col. 5, In. 58-61; Fig. 1, 4 - see how the switch is capable of being used to allow for continuous use of the shower without further action needed). 
As per claim 8, Chapman discloses the dispenser of claim 1, wherein the shower head is detachable (said shower head is detachable from said shower head housing, see Fig. 4).
As per claim 11, Chapman discloses a method for providing fluid comprising: 
inserting a pump housing (housing 35, Fig. 4) within a container (container 11, Figs. 1, 4; col. 4, In. 38-41 - see how the pump housing 35 is capable of being secured within the container), where the pump housing is part of a dispenser (shower 10, Figs. 1, 4) comprising: 
a shower head housing (uppermost support portion 44, Figs. 1, 4, 6); 
a shower head (shower head 25, Figs. 1, 4-5, 7-8) housed within the shower head housing (see Fig. 1; col. 6, In. 32-39); 
a tube (tube comprised of water conduit 24 and siphon conduit 34, Figs. 1, 4) having a first end (first end of said tube defined as end coupled to shower head 25, Figs. 1, 4) and a second end (second end of said tube defined as lowermost end of siphon conduit 34, Fig. 4 ), wherein the first end is operably connected to the shower head (see Figs. 1, 4; col. 5, In. 33-36); 

the pump housing (housing 35, Fig. 4); and 
a pump (pump 31, Fig. 4; col. 5, In. 37-45) located within the pump housing (see Fig. 1; col. 5, In. 58-61 ), wherein the second end of the tube is operably connected to the pump (see col. 5, In. 46-51 ); 
placing the container adapter on the container (see Figs. 1, 4 ), 
securing the container adapter to the container (see Figs. 1, 4 - see how the container adapter is secured to the top of the container); and operating the pump to pump a fluid within the container through the shower head (see col. 5, In. 52-57). 
As per claim 16, Chapman discloses the method of claim 11, wherein the dispenser further comprises a strap (rope 49, Figs. 1, 3-4; col. 6, In. 53-57), wherein the strap is adapted to secure the powered water dispenser to prevent the container from being toppled (said strap is capable of securing said powered water dispenser to prevent the container 11 from being toppled by allowing the user to secure the container to pre-existing structure; Fig. 1 - see how the strap 49 can be separated into two separate straps for securement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 5, 9, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of Adrian (US 2003/0097710 A1).
As per claim 2, Chapman discloses the dispenser of claim 1, but does not specifically disclose wherein the pump is operably connected to a rechargeable power source. 
However, Adrian teaches a portable shower (portable shower 10, Fig. 1) wherein the power source is rechargeable (see para (0021]). Accordingly, it would have been obvious to a person having ordinary skill in the art to have included the functionality of a rechargeable power source as taught by Adrian with the portable shower disclosed by Chapman, thereby cutting back on waste produced by spent, single-use batteries. 
As per claim 5, Chapman discloses the dispenser of claim 1, further comprising a heating element (gas burner 13, Figs. 1, 4; col. 4, In. 42-51 ), but does not specifically disclose wherein the heating element is mounted on the pump housing. 
However, Adrian teaches a portable shower (portable shower 10, Fig. 1) having a heating element (heat transfer conduit 56, Figs. 4-8; para (0046]) and a pump (pump 20, Fig. 2; paras (0039-0042]) wherein the heating element is in-line and downstream from the pump (see Fig. 2) and mounted on a housing (see how heat transfer conduit 56 is mounted on the housing 52 of the heating assembly 50, Figs. 4-8; para (0046]). Accordingly, it would have been obvious to a person having ordinary skill in the art to have used an in-line, downstream heating element as taught by Adrian to replace the gas burner disclosed by Chapman and be mounted on and above said pump housing. 
As per claim 9, Chapman discloses the dispenser of claim 1, but does not specifically disclose wherein the pump is operably connected to a vehicular power source. 

As per claim 12, Chapman discloses the method of claim 11, but does not specifically disclose wherein the pump is operably connected to a rechargeable power source. 
However, Adrian teaches a portable shower (portable shower 1 O, Fig. 1) wherein the power source is rechargeable (see para (0021]). Accordingly, it would have been obvious to a person having ordinary skill in the art to have included the functionality of a rechargeable power source as taught by Adrian with the portable shower disclosed by Chapman, thereby cutting back on waste produced by spent, single-use batteries. 
As per claim 15, Chapman discloses the method of claim 11, wherein the dispenser further comprises a heating element (gas burner 13, Figs. 1, 4; col. 4, In. 42-51 ), but does not specifically disclose wherein the heating element is mounted on the pump housing. 
However, Adrian teaches a portable shower (portable shower 10, Fig. 1) having a heating element (heat transfer conduit 56, Figs. 4-8; para (0046]) and a pump (pump 20, Fig. 2; paras [0039-0042]) wherein the heating element is in-line and downstream from the pump (see Fig. 2) and mounted on a housing (see how heat transfer conduit 56 is mounted on the housing 52 of the heating assembly 50, Figs. 4-8; para (0046]). Accordingly, it would have been obvious to a person having ordinary skill in the art to have used an in-line, downstream heating element as taught by Adrian to replace the gas burner disclosed by Chapman and be mounted on and above said pump housing. 
As per claim 19, Chapman discloses the method of claim 11, but does not specifically disclose wherein the pump is operably connected to a vehicular power source. 
.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of Devinat et al. (US 2007/0089235 A1).
As per claim 3, Chapman discloses the dispenser of claim 1, but does not specifically disclose wherein the container is a pre-packaged water container containing sterilized, potable or distilled water. 
However, Devinat discloses a washing apparatus (see Fig. 3; Abstract) and teaches the use of pre-packaged water containers (sterile eyewash fluid source 29, Fig. 3; para [0032] - 'The sterile eyewash fluid source shown includes a container, such as a sealed bottle .. .') containing sterilized, potable fluid (para [0005] - ' ... these stations are designed to dispense eyewash fluid (typically water) .. .') as a reservoir for the apparatus (see Figure 3). Accordingly, it would have been obvious to a person having ordinary skill in the art to have allowed for the use of a pre-packaged, sterilized, potable water supply as taught by Devinat with the portable shower disclosed by Chapman, thereby providing a standardized, clean source of water for the end user. 
As per claim 13, Chapman discloses the method of claim 11, but does not specifically disclose wherein the container is a pre-packaged water container containing sterilized, potable or distilled water. 
However, Devinat discloses a washing apparatus (see Fig. 3; Abstract) and teaches the use of pre-packaged water containers (sterile eyewash fluid source 29, Fig. 3; para [0032] - 'The .

Claims 4, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of Guilbeau (US 9,144,350 B2).
As per claim 4, Chapman discloses the dispenser of claim 1, but does not specifically disclose the dispenser further comprising an LED mounted on the pump housing. 
However, Guilbeau discloses a portable shower device (see Fig. 1; entire abstract) comprising a pump (water pump 32, Fig. 5; col. 3, In. 57) disposed within a pump housing (shower pan 1 O, Figs. 3, 5), the pump housing including an LED (front panel LED's, Fig. 3; col. 6, In. 32-37) mounted thereon (see Fig. 3). Accordingly, it would have been obvious to a person having ordinary skill in the art to have included an LED on the pump housing as taught by Guilbeau with the device disclosed by Chapman to allow for a user to illuminate and check the status of the pump. 
As per claim 14, Chapman discloses the method of claim 11, but does not specifically disclose the dispenser further comprising an LED mounted on the pump housing. 
However, Guilbeau discloses a portable shower device (see Fig. 1; entire abstract) comprising a pump (water pump 32, Fig. 5; col. 3, In. 57) disposed within a pump housing (shower pan 10, Figs. 3, 5), the pump housing including an LED (front panel LED's, Fig. 3; col. 6, In. 32-37) mounted thereon (see Fig. 3). Accordingly, it would have been obvious to a person having ordinary skill in the art to have included an LED on the pump housing as taught by 
As per claim 17, Chapman discloses the method of claim 11, but does not specifically disclose wherein the dispenser further comprises an LED lighting source mounted to the shower head housing. 
However, Guilbeau discloses a portable shower device (see Fig. 1; entire abstract) comprising a housing (shower pan 10, Figs. 3, 5), the housing including an LED (front panel LED's, Fig. 3; col. 6, In. 32-37) mounted thereon (see Fig. 3). Accordingly, it would have been obvious to a person having ordinary skill in the art to have included an LED as taught by Guilbeau on the shower head housing disclosed by Chapman to allow for a user to illuminate the portable shower in low-light situations, while also allowing for a visual indicator to be located adjacent a user’s head and within clear sight.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of Takagi et al. (US 7,235,176 B1).
As per claim 10, Chapman discloses the dispenser of claim 1, but does not explicitly disclose it further comprising sterilizing means for water. 
However, Takagi teaches a shower head for sterilizing and purifying water (see entire Abstract; Figs. 2-6; col 9, In 24-32, 'sterilizes or disinfects the harmful bacteria'; col 10, In 28-40, 'a water purification function and a sterilizing function'). Accordingly, it would have been obvious to a person having ordinary skill in the art to have applied the teachings of Takagi to the water dispenser disclosed by Chapman to provide a user with sterilized water. 
As per claim 20, Chapman discloses the method of claim 11, but does not explicitly disclose wherein the dispenser further comprises a sterilizing means for water. 
However, Takagi teaches a shower head for sterilizing and purifying water (see entire Abstract; Figs. 2-6; col 9, In 24-32, 'sterilizes or disinfects the harmful bacteria'; col 10, In 28-40, 'a water purification function and a sterilizing function'). Accordingly, it would have been obvious .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of Allison et al. (US 4,688,276 A).
As per claim 18, Quick discloses the method of claim 11, but does not specifically disclose the method further comprising detaching the shower head and attaching an eye rinse head. 
However, Allison discloses an eye rinse attachment (see Figs. 1-2) that can be universally threadably attached to a pipe (pipe 12, Figs. 1- 2; col. 1, In. 6-9, 35-36 - 'In accordance with the present invention an assembly is provided which permits almost any sink faucet to be converted to an eye wash station ... a valve body is provided with a threaded inlet attachable to a standard faucet'). Accordingly, it would have been obvious to a person having ordinary skill in the art to have included an eye rinse attachment as taught by Allison with the portable shower disclosed by Quick to be interchangeable with the shower head and thereby account for emergency and/or hazmat situations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QINGZHANG ZHOU/            Primary Examiner, Art Unit 3752